Citation Nr: 1636388	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), helicobacter pylori infection, and Barrett's esophagus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  His awards include the Combat Infantryman Badge (CIB) and Korean Service Medal (KSM).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In April 2011, October 2012, September 2013, December 2013, July 2014, and February 2015, the Board remanded this matter for additional development.

The Board denied the claim on appeal in a September 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). The parties filed a Joint Motion for Remand (Joint Motion) in April 2016, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the matter of entitlement to service connection for a gastrointestinal disorder, to include GERD, helicobacter pylori infection, and Barrett's esophagus, to include as secondary to service-connected PTSD, is warranted.

In written statements of record and during the March 2011 Board videoconference hearing, the Veteran has asserted that he had stomach problems starting in and continuing ever since he returned from service.  The Veteran has also contended that his claimed gastrointestinal disorder was secondary to his service-connected PTSD.  He reported that his trench position was regularly shelled two or three times a day when he was stationed in Korea.  It was indicated that the traumatizing images and experiences during service caused his claimed disorder.  He reported taking medications for stomach problems pretty much ever since he returned from Korea.

As an initial matter, the Veteran's service treatment records have not been located and are unavailable.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is further cognizant of the Veteran's receipt of the Combat Infantryman Badge and the circumstances of his service, including his combat service in Korea.  38 U.S.C.A. § 1154(a) provides that consideration be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  In addition, while 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of disease or injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Post-service private treatment records dated from 1997, included various findings related to gastrointestinal problems.  A September 1997 treatment record showed findings of epigastric pain much better on Prilosec.  A November 2000 colonoscopy report showed findings of occasional diverticulosis and removal of one sigmoid polyp.  A June 2002 record revealed that the Veteran provided a history of heartburn symptoms.  Diagnoses included long-standing heartburn and gas pains, history of hiatal hernia, family history of stomach cancer, and history of colon polyps.  A November 2005 private treatment progress note showed diagnoses of history of diverticulosis, history of Barrett's esophagus, history of colon polyps, and history of H. pylori gastritis.  Additional private treatment records dated from 2002 to 2012 showed findings of GERD, short segment Barrett esophagus, mild erosive esophagitis, erosive duodenitis, and rule out helicobacter pylori infection.

In an August 2007 VA psychiatric examination report, the Veteran indicated that he had unspecified gastrointestinal problems.

In an April 2008 statement, a private physician, J.T.W., M.D., reported that the Veteran had a long history of trouble with his stomach, had been diagnosed with Barrett's esophagitis, and had been followed routinely by gastroenterology.  The physician added that the Veteran had had trouble with what he called a "nervous stomach" ever since he was in the military and Korea.  The physician then commented that it was his belief that the Veteran's stomach troubles could be directly related to his service in Korea. 

In an additional April 2011 statement, the same physician discussed the Veteran's reports of shells exploding in close proximity to the trench where he was sheltering during service.  He then indicated that the Veteran developed a nervous stomach and digestive difficulties since service.  It was noted that the Veteran began to seek medical care in his home community for stomach problems shortly after he returned from service and continued to have to take medication for that issue ever since he got out of the service.  The physician commented that the Veteran had problems with dyspepsia for the entire time that he has known him and had Barrett's esophagus identified on upper endoscopy in 2006.  The physician then noted his belief that it was as likely as not that the Veteran's dyspepsia and chronic stomach upset was related to his military service and PTSD.  He also noted is belief that the Veteran does qualify for a service connection on this issue and was a highly responsible and honest gentleman who he enjoyed knowing for the last 15 years.

In a June 2011 VA esophagus and hiatal hernia examination report, the Veteran provided a history of heartburn and indigestion beginning in the 1950's following his military separation and had continued since that time.  It was noted that over-the-counter medications, such as Tums and Rolaids, had controlled the symptoms.  The examiner listed a diagnosis of GERD, noting that a date of onset of the diagnosed GERD could not be provided.  In an addendum June 2011 VA medical opinion, the examiner opined that that the Veteran's stomach condition, diagnosed as GERD, was less likely as not (less than 50/50 probability) caused by or a result of military service.  In the cited rationale, the examiner simply noted that there was no evidence available to support that the Veteran's GERD was secondary to military service.  It was noted that the Veteran stated after separation he began having symptoms and started using large amount of Rolaids and other antacids.  However, the examiner noted that there was no documentation of that and the Veteran was not sure when the symptoms started other than after separation from service.

A February 2012 private medical progress note included diagnoses of history of colon polyps, history of Barrett's esophagus, and history of diverticulosis. 

A January 2013 VA esophageal conditions examination report showed that the Veteran was examined and that his claims folder was reviewed.  GERD was diagnosed, and the examiner gave a date of onset of 2002.  Barrett's esophagus was also diagnosed, with a date of onset of 2006 provided.  After reviewing the record and examining the Veteran, the examiner opined that GERD and Barrett's esophagus were less likely as not caused by or aggravated by military service.  In the cited rationale, the examiner stated that "no chronic GERD symptoms [were] documented in military service" and that there was "no documentation of Barrett's esophagus in military service."  It was noted that the Veteran reported onset of symptoms after separation from military service and that a July 2002 endoscopy indicated mild esophagitis at that time (greater than 40 years after military service) and no mention of Barrett's esophagus.  These findings were later determined by the Board to be inadequate, as the Veteran's service treatment records were unavailable.  Further, the examiner did not offer a medical opinion regarding whether the Veteran's gastrointestinal disorder was caused or aggravated by his service-connected PTSD.

In a November 2013 VA medical opinion, the January 2013 VA examiner noted her review of the claims file and repeated the text of most of the January 2013 VA examination findings.  Thereafter, she also opined that GERD and Barrett's esophagus were less likely as not caused by or aggravated by the Veteran's service-connected PTSD.  In the cited rationale, the examiner noted that a 2007 mental health VA examination report diagnosed PTSD without mention of GERD or Barrett's esophagus complications.  It was further highlighted that there was no documented medication for PTSD and no documented evidence to indicate PTSD symptoms of social, recreational, and familial functioning caused or aggravated GERD and/or Barrett's esophagus.

In a February 2014 VA esophageal conditions examination report, the examiner diagnosed GERD with a date of diagnosis in 2002 and resolved Barrett's esophagitis with a date of diagnosis in 2006.

In a February 2014 VA medical opinion, the examiner was asked to determine whether it was at least as likely as not (a 50% or higher degree of probability) that the current gastrointestinal disorder, to include Barrett's Esophagus, was causally related to service, including the Veteran's medication intake post service, or was proximately due to or caused by the Veteran's service-connected PTSD.  The examiner opined that the claimed condition was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, it was noted that by the Veteran's own admission, the gastrointestinal problems did not begin until after military service, as was noted in previous January 2013 and February 2014 VA examination reports.

In an August 2014 VA examination report, the Veteran reported stomach problems prior to joining military service and self-treating his dyspepsia symptoms during service with Rolaids.  The examiner found that the Veteran's gastrointestinal disease was not incurred in service.  It was noted that there were no service treatment records to document medical issues in service.  However, the examiner indicated that the Veteran clearly stated that his gastrointestinal symptoms started when he worked on the family farm prior to joining military service.  The examiner diagnosed H. pylori infection, noting that the disease was not known to medical science 60-70 years ago or when the Veteran served in the military.  It was not diagnosed in this Veteran until 2002.

The examiner opined that the Veteran's condition was not caused by his service-connected PTSD.  In the cited rationale, the examiner noted that PTSD was a mental disorder, did not cause any gastrointestinal disease, and certainly could not cause an infection of the stomach.  After opining that it was less likely than not that the Veteran's gastrointestinal disability was aggravated by his service-connected PTSD, the examiner was noted to base his opinion on the Veteran's reports of symptoms prior to service and the large gap between the Veteran's diagnosis of H. pylori infection and service separation.  The examiner further concluded that the Veteran was incorrectly diagnosed with GERD and Barrett's esophagus, citing to evidence in the record as well as medical articles to support his opinion. 

In a May 2015 VA esophageal conditions examination report, the examiner listed a diagnosis of GERD with a date of onset of 2007.  The Veteran emphatically denied having gastrointestinal symptoms before his military service and provided a history of esophagitis and Barrett's esophagus.  He reported having upper gastrointestinal symptoms starting and continuing after military service.  The examiner commented that there was no evidence in the record to support a finding that the Veteran had a gastrointestinal condition in service, with the first evidence of GERD not evident until 2007, some 60 years after his military service had concluded.  The examiner then opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner noted that GERD was diagnosed in 2007, and that there was no documented evidence that the Veteran had this condition diagnosed or treated previously.  The examiner concluded that it was unlikely that the condition had onset in service, noting the Veteran's claim of symptoms after service prior to documented diagnosis of GERD in 2007 was not documented.

The examiner further opined that the Veteran's service-connected PTSD did not cause a gastrointestinal disability nor was a known aggravating factor.  It was noted that GERD was caused by reflux of gastric acid into esophagus secondary due to a relaxed lower esophageal sphincter tone, and that PTSD did not affect the power of the esophageal sphincter.  Finally, the examiner commented that there had been no worsening of the condition that could be attributed to PTSD.

As noted above, the Board denied the claim on appeal in a September 2015 decision.  

In the April 2016 Joint Motion, the parties found that the Board failed to provide adequate reasons and bases in the September 2015 decision for several reasons.  It was first indicated that the Board erred by failing to discuss whether the Veteran's claimed in-service stomach problems were consistent with the circumstances, conditions, or hardships of his combat service in Korea as required by 38 U.S.C.A. § 1154(b).  It was then noted that the Board also failed to sufficiently address the credibility of Veteran's lay statements as they relate to the chronicity of gastrointestinal symptoms in and since service in light of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that case, the Federal Circuit held that when weighing the probative value of lay evidence regarding symptomatology, the Board cannot validly find that lay statements lack credibility merely because the record does not contain confirmatory clinical records to substantiate the Veteran's recollections.

The parties also agreed that remand was required because the Board failed to acknowledge that it had a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, as the Veteran's service treatment records could not be located.  It was also indicated that the Board did not address an April 2011 private medical opinion from J.T.W., M.D., relating the Veteran's dyspepsia and chronic upset stomach to his period of military service and his service-connected PTSD.  Finally, in light of the aforementioned basis for remand for application of 38 U.S.C.A. § 1154(b) and the fact that the May 2015 VA examiner found no link between Veteran's current GERD and service based primarily on the lack of in-service documentation or treatment for stomach problems, the Board should consider whether a new VA examination and/or medical opinion was warranted.

Pursuant to the April 2016 Joint Motion and in light of the cumulative record discussed above, to include the inadequacy of the May 2015 VA examiner's opinion, the AOJ should arrange for an additional VA medical opinion to clarify the etiology of the Veteran's claimed gastrointestinal disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed gastrointestinal disorders from the Salisbury VA Medical Center (VAMC) and Winston-Salem VA Outpatient Clinic (VAOPC).  As evidence of record only includes treatment records dated up to January 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). All identified private treatment records, to include updated private treatment records for the claimed gastrointestinal disorder from J. T.W., M.D. for the time period from August 2012 to the present, should also be obtained and associated with the record.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include updated private treatment records for his claimed gastrointestinal disorder from J.T.W., M.D. for the time period from August 2012 to the present.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed gastrointestinal disorder.

2.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed gastrointestinal disorders from Salisbury VAMC and Winston-Salem VAOPC for the time period from January 2013 to the present and associate them with the record.

3.  Thereafter, the Veteran must be afforded a VA medical opinion from an appropriate physician, preferably with a specialty in gastroenterology, to clarify the etiology of the Veteran's claimed gastrointestinal disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed. 

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current or previously diagnosed gastrointestinal disorder, to include GERD, helicobacter pylori infection, and Barrett's esophagus, is at least as likely as not (50 percent probability or greater) casually related to the Veteran's active service, to include being exposed to repeated shelling and witnessing trauma while in Korea as well as the Veteran's competent and credible lay assertions of experiencing gastrointestinal symptomatology during and since service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current or previously diagnosed gastrointestinal disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.

In so doing, the examiner must discuss and acknowledge the Veteran's competent and credible lay assertions of experiencing gastrointestinal symptomatology during and since service as well as the April 2008 and April 2011 private medical opinions from J. T. W., M. D., of record.

For purposes of the requested opinions, the examiner should assume that the Veteran is a reliable historian - a combat veteran whose statements concerning being exposed to repeated shelling and witnessing trauma as well as experiencing gastrointestinal symptomatology during and since service are considered competent and credible in this instance.  The examiner is reminded that the Veteran's service treatment records are deemed to be missing/unavailable and that the absence of in-service documentation of the claimed gastrointestinal disorder is not considered adequate rationale concerning etiology of the claimed gastrointestinal disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the development requested has been completed, the AOJ must review any medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

